NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  REBEKAH LYNN CORWIN, Appellant.

                             No. 1 CA-CR 16-0443
                               FILED 12-21-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-106624-001
                    The Honorable Rosa Mroz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Terry M. Crist
Counsel for Appellee

The Hopkins Law Office, PC, Tucson
By Cedric Martin Hopkins
Counsel for Appellant
                           STATE v. CORWIN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Patricia A. Orozco1 joined.


C A M P B E L L, Judge:

¶1           Rebekah Lynn Corwin appeals the superior court’s denial of
her motion for a new trial. She argues the trial court abused its discretion
by improperly deferring to the jury’s verdicts. For the reasons explained,
we disagree and affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             On the early morning of February 6, 2011, a Scottsdale police
officer, Christopher Matthew, responded to a “check vehicle” call. The
police had received reports of a white truck parked on the side of Scottsdale
Road. Officer Matthew activated his overhead lights and pulled behind the
truck, which was, at that time, parked in a lane of traffic. He approached
the driver’s window which was down and attempted to talk to Corwin.
While trying to engage with her, the officer observed three young children
in the vehicle, one in the front passenger seat and two in the rear passenger
compartment. The children appeared to be asleep. During this encounter,
Corwin twice asked to see Officer Matthew’s identification. He verbally
confirmed he was a police officer, pointed to his badge, and to the
emergency lights on his patrol vehicle.

¶3            Based on the totality of the circumstances, including the
difficulty communicating with Corwin, the time of morning (5:30 a.m.), and
the dangerous way the truck was parked, the officer determined it was
necessary to check on the children. He instructed Corwin to unlock the
doors so he could check the welfare of the children. He attempted to open
the door of Corwin’s truck to check the welfare of the children. Corwin,




      1 The Honorable Patricia A. Orozco, Retired Judge of the Arizona
Court of Appeals, Division One, has been authorized to sit in this matter
pursuant to Article VI, Section 3 of the Arizona Constitution.



                                     2
                            STATE v. CORWIN
                            Decision of the Court

however, drove forward approximately 100 yards, ignoring the officer’s
commands to stop, and pulled into a parking lot.

¶4            Officer Matthew followed Corwin and pulled his patrol
vehicle behind the truck to execute a second traffic stop, but Corwin started
backing her truck towards his patrol vehicle. Corwin then pulled into a
bank drive-thru, heading in through the exit. Officer Matthew followed
Corwin and, this time exiting his patrol vehicle, again attempted to contact
Corwin and instruct her to stop the truck. Instead of complying, Corwin
drove the truck directly at Officer Matthew. Officer Matthew pointed his
gun at Corwin, to no effect. Corwin accelerated towards him, and he
holstered his gun and rushed out of the way. After striking the officer’s
patrol vehicle, Corwin pulled the truck back onto the road, continued 50 or
60 feet and again stopped in a lane of traffic.

¶5             Officer Matthew called for back-up and Maricopa County
deputies responded. Corwin begun driving again, continuing to ignore
officers’ various attempts to execute a traffic stop. A police chase ensued,
which generally took place up and down the same road, and involved
officers from different agencies. Finally, officers deployed “stop sticks.”
The stop sticks flattened at least one of her tires, but Corwin continued
driving, crashing through two separate security gates of a residential
community.

¶6             Additional stop sticks were deployed disabling the remaining
tires on Corwin’s truck. Corwin continued to drive on the wheel rims. An
officer positioned her large SUV in front of Corwin and attempted to slow
the truck down by decelerating in an “S” pattern, blocking the truck from
passing. After initially decelerating, Corwin collided with the officer’s SUV
twice, and then rammed into the back of the SUV, which pushed it off the
side of the road. Corwin continued driving down the road, riding only on
the vehicle rims with sparks flying.

¶7           Eventually, the truck came to a stop when Corwin drove into
a ditch. Corwin got out of the truck and officers attempted to detain her.
Corwin would not comply with the officers’ commands. A struggle ensued.
Corwin continued to kick and flail even after officers deployed a Taser.

¶8            Officers were eventually able to restrain Corwin and
transport her to a jail. Upon arrival at the jail, she continued to be combative
and officers had to use more restrictive methods of restraint. Officers made
three attempts to obtain a blood draw, but were unsuccessful because
Corwin struggled the entire time. About three weeks later Corwin



                                       3
                             STATE v. CORWIN
                             Decision of the Court

underwent a five-drug panel hair follicle test, which yielded a negative
result for drug use.

¶9             The case went to a jury trial, and Corwin presented an
affirmative defense of guilty except insane pursuant to Arizona Revised
Statutes (“A.R.S.”) section 13-502(A) (“A person may be found guilty except
insane if at the time of the commission of the criminal act the person was
afflicted with a mental disease or defect of such severity that the person did
not know the criminal act was wrong). Specifically, she claimed that she
had suffered from a brief psychotic episode during the February 6 incident.

¶10            She presented supporting testimony by Dr. DJ Gaughan, a
court-appointed psychologist, and Dr. Wayne General, a psychologist, who
each separately performed guilty except insane evaluations of Corwin. Both
testified that Corwin became delusional two days prior to the February 6
incident, during a gymnastics event she had attended.2 They further
testified her delusions continued throughout the February 6 incident, in
which she also experienced disorganized behavior and speech. They
opined she had behaved in a confused and erratic manner because her
delusions caused her to believe that the officers were not real officers, and
she had acted out of fear. Dr. Gaughan and Dr. General both concluded that
on February 6, Corwin was suffering from “brief psychotic disorder,” a
mental disease that met the definition of guilty except insane under A.R.S.
§ 13-502(A). Additionally, Dr. Gaughan and Dr. Wayne concluded, based
on the hair follicle test and lack of history of drug or alcohol abuse, Corwin
had not been under the influence of alcohol or drugs. See A.R.S. § 13-502(A)
(mental disease or defect does not include disorders resulting from
voluntary intoxication or withdrawal from alcohol or drugs).

¶11             In contrast, the State presented testimony from its witness Dr.
James Youngjohn, a neuropsychologist, who evaluated Corwin four years
after the incident. Dr. Youngjohn concluded Corwin had not suffered from
brief psychotic disorder on the day of the incident, or any other mental
illness that would meet the criteria for guilty except insane pursuant to
A.R.S. § 13-502(A). Specifically, he testified that he believed a hair follicle
test is not as reliable as a blood draw because it is a less sensitive test. Thus,
despite the hair follicle test yielding negative results, he could not rule out

       2 This time period includes February 5, 2011, in which, in Pinal
County, Corwin was charged with unlawful flight from a law enforcement
vehicle, a non-dangerous offense. Corwin subsequently entered a guilty
except insane plea, and the court ordered a stay in the Arizona State
Hospital. Corwin was released after 46 days.


                                        4
                             STATE v. CORWIN
                             Decision of the Court

that she had suffered from a drug-induced psychotic disorder. He further
concluded that although Corwin exhibited some of the diagnostic
symptoms of brief psychotic disorder, such as delusions, she did not exhibit
others—for example, he did not believe her symptoms lasted more than 24
hours.

¶12           The jury rejected Corwin’s affirmative defense and found her
guilty of: two counts of aggravated assault, dangerous offenses; two counts
of aggravated assault, non-dangerous offenses; one count of unlawful flight
from a law enforcement vehicle, a non-dangerous offense; four counts of
endangerment, dangerous offenses; and one count of resisting arrest, a non-
dangerous offense. The jury also found the State had proven one
aggravating circumstance as to counts 2 and 5.

¶13           Corwin moved for a new trial pursuant to Arizona Rule of
Criminal Procedure 24.1(c)(1), and argued the jury’s verdict—in contrast to
a guilty except insane verdict—was contrary to the weight of evidence. At
the sentencing hearing the superior court denied the motion, stating:

       So I did read the briefing, and I will tell you that the jury
       weighed the evidence and apparently they decided to go with
       Dr. Youngjohn’s opinion rather than the other two experts’
       opinion. And I’m not going to substitute my judgment for the
       judgment of the jury no matter how sympathetic Ms. Corwin
       is, and so, unfortunately, I’m going to have to deny the
       motion for a new trial.

¶14           The court subsequently found several mitigating
circumstances, including finding that Corwin had a break with reality,
discussed more below. Infra ¶ 18. The court then ordered mitigated
sentences on each count, to run concurrently, for a total of 7 years of
incarceration.

                                DISCUSSION

¶15           Corwin asks this court to vacate her convictions and sentences
and remand the matter for the trial court to make a new determination on
her motion for a new trial. We review the trial court’s ruling on a motion
for a new trial for an abuse of discretion. State v. Fischer, 242 Ariz. 44, 48,
¶ 10 (2017).

¶16             The trial court may grant a new trial when the verdict is
“contrary to law or to the weight of evidence.” Ariz. R. Crim. P. 24.1(c)(1);
see also Fischer, 242 Ariz. at 48, ¶ 11. The trial court enjoys “broad” discretion


                                        5
                             STATE v. CORWIN
                             Decision of the Court

in exercising its power to rule on a motion for a new trial. Fischer, 242 Ariz.
at 49, ¶ 14; see also City of Glendale v. Bradshaw, 114 Ariz. 236, 238 (1977) (trial
court “saw the witnesses, heard the testimony, knew the issues, and had a
perspective on the relationship between evidence and verdict [the appellate
court] can never achieve by a bare reading of the record”). In exercising its
discretion, the trial court should weigh the evidence and make its own
witness credibility determinations. Fischer, 242 Ariz. at 49-50, 52, ¶¶ 17, 31.
“If, after full consideration of the case, the [trial] court is satisfied that the
verdict was contrary to the weight of the evidence, it may set the verdict
aside, even if substantial evidence supports it.” Id. at 49-50, ¶ 17 (citations
omitted).

¶17            Corwin argues that the trial court’s statement that it was “not
going to substitute [its] judgment for the judgment of the jury” and its use
of the term “unfortunately,” supra ¶ 13, demonstrates that the trial court
misunderstood its power; specifically, the court felt obligated to forgo its
own examination of the evidence and to defer to the jury. Here, the court
received full briefing on its discretionary power to grant or deny a motion
for a new trial. Thus, we presume that the court understood the law in
denying the motion for a new trial.3 State v. Lee, 189 Ariz. 608, 616 (1997)
(“Trial judges are presumed to know the law and to apply it in making their
decisions.”) (citations omitted).

¶18           We agree with Corwin that under Arizona law in ruling on a
motion for a new trial, the trial judge “sits as a thirteenth juror” and “must
be convinced that the weight of the evidence sustains the verdict.” Fischer,
242 Ariz. at 44, ¶ 14 (citation omitted); see also Soto v. Sacco, 242 Ariz. 474,
478, ¶ 8 (2017) (recognizing that “a trial judge plays a role akin to a
thirteenth juror . . . when ruling on a motion for new trial”) (citations
omitted); State v. Thomas, 104 Ariz. 408, 412 (1969). But this discretion is

       3Although the State’s briefing incorrectly argued that a motion for a
new trial should be denied when a jury’s findings are supported by
“substantial evidence,” in Corwin’s motion and reply she accurately
appraised the court of the law. We note, however, that despite Fischer’s clear
statement that the trial court has discretion to grant a new trial even when
a verdict is supported by substantial or sufficient evidence, 242 Ariz. at 49-
50, ¶¶ 17-18, 21, in its briefing on appeal the State continues to erroneously
argue that a motion for a new trial should be denied when the jury’s
findings are supported by “substantial evidence.” We reject the State’s
position that we should affirm the trial court’s denial on the basis that the
verdict was supported by substantial evidence. See supra ¶ 16.



                                         6
                            STATE v. CORWIN
                            Decision of the Court

limited and the trial court may not set aside a verdict simply because, if
acting as the trier of fact, it “would have reached a different result.” Fischer,
242 Ariz. at 50, ¶ 20. Here, we are convinced that the trial court weighed the
evidence and witness credibility, as it was required to do. Id. at 52, ¶ 31.
This is further evidenced by the court’s ruling on mitigating circumstances:

       I’ve sat through the trial. I’ve listened to all of the evidence.
       And while the jury [] did not find that you met the statutory
       definition of guilty except insane, and I do not know why,
       what aspect or anything like that [] I do believe that you did
       have a break with reality for that one day in 2011 from
       February 5th to February 6th, 2011, that you did have [] a
       break in reality. Whether that is sufficient to meet the
       definition of guilty except insane has been determined by the
       jury, and I am not overruling them, but I have taken that into
       consideration, all right?

¶19           The court expressly stated that it had taken the psychiatric
evidence into consideration and it was within the court’s discretion to
affirm the jury’s verdict, despite its determination that Corwin had a mental
break with reality. See Joy v. Raley, 24 Ariz. App. 584, 585 (1975) (trial court
should not grant a new trial if it concludes the evidence merely balanced on
its mental scales); Fischer, 242 Ariz. at 50, ¶ 20 (“We are mindful that a judge
considering a motion for new trial did not have the benefit of participating
in jury deliberations.”).

¶20           Accordingly, because we conclude the court acted within its
discretionary power, we decline to remand the matter to the trial court to
issue a new ruling.

                                CONCLUSION

¶21          For the foregoing reasons, we affirm Corwin’s convictions
and sentences.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          7